Title: Thomas Jefferson: Memorandum on instructions to Virginia delegates to Congress in 1774., 1820?, 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          On the instructions given to the 1st delegation of Virginia to Congress in August 1774.The legislature of Virginia happened to be in session in Williamsburg when news was recieved of the passage, by the British parliament, of the Boston port bill. this was to take effect on the 1st day of June then ensuing. the House of Burgesses thereupon past a resolution recommending to their fellow-citizens that that day should be set apart for fasting and prayer to the supreme being, imploring him to avert the calamities then threatening us, and to give us one heart and one mind to oppose every invasion of our liberties. the next day, May 20. 1774. the Governor dissolved us. we immediately repaired to a room in the Raleigh tavern, about 100. paces distant from the Capitol, formed ourselves into a meeting, Peyton Randolph in the chair, and came to resolutions declaring that an attack on one colony to enforce arbitrary acts, ought to be considered as an attack on all, and to be opposed by the united wisdom of all. they therefore appointed a committee of correspondence to address letters to the Speakers of the several Houses of Representatives of the Colonies, proposing the appointment of deputies from each to meet annually in a General Congress, to deliberate on their common interests, and on the measures to be pursued in common. the members then separated to their several homes, except those of the Committee, who met the next day, prepared letters according to instructions, and dispatched them by messengers express to their several destinations. It had been agreed also by the Meeting that the Burgesses who should be elected under the writs then issuing should be requested to meet in Convention on a certain day in August to learn the result of these letters, and to appoint delegates to a Congress, should that measure be approved by the other colonies.At the election, the people re-elected every man of the former assembly as a proof of their approbation of what they had done. before I left home to attend the Convention, I prepared what I thought might be given in instruction to the Delegates who should be appointed to attend the General Congress proposed. they were drawn in haste with a number of blanks, with some uncertainties & inaccuracies of historical facts, which I neglected at the moment, knowing they could be readily corrected at the meeting, I set out on my journey, but was taken sick on the road, and unable to proceed. I therefore sent on by express two copies, one under cover to Patrick Henry, the other to Peyton Randolph, who I knew would be in the chair of the Convention. of the former no more was ever heard or known. mr Henry probably thought it too bold as a first measure, as the majority of the members did, on the other copy being laid on the table of the Convention by Peyton Randolph, as the proposition of a member who was prevented from attendance by sickness on the road, tamer sentiments were preferred, and I believe, wisely preferred; the leap I proposed being too long as yet for the mass of our citizens. the distance between these, and the instructions actually adopted is of some curiosity however; as it shews the inequality of pace with which we moved, and the prudence required to keep front and rear together. my creed had been formed on unsheathing the sword at Lexington. they printed the paper however, and gave it the title of ‘a Summary view of the rights of British America.’ in this form it got to London, where the opposition took it up, shaped it to Opposition views, and in that form it ran rapidly thro’ several editions.Mr Marshall, in his history of Genl Washington c.3. speaking of this proposition for committees of correspondence and for a General Congress says ‘this measure had already been proposed in town meeting in Boston,’ and some pages before he had said that ‘at a session of the General court of Massachusets in Sep. 1770. that court, in pursuance of a favorite idea of uniting all the colonies in one system of measures elected a committee of correspondence to communicate with such committees as might be appointed by the other colonies.’  this is an error. the committees of correspondence elected by Massachusets were expressly for a correspondence among the several towns of that province only. beside the text of their proceedings, his own Note X. proves this. the 1st proposition for a general correspondence between the several states, and for a General Congress was made by this meeting of Aug. 1774. Botta copying Marshall has repeated his error and so it will be handed on from copyist to copyist ad infinitum. 
            